 

FILED
May 28, 2019

UNITED STATES DISTRICT COURT FOR THE CLERK, US DISTRICT COURT

UNITED STATES OF AMERICA,

Plaintiff,
V.

REGIE PAJIMOLA,

Defendant.

EASTERN DISTRICT OF CALIFORNIA

EASTERN DISTRICT OF
CALIFORNIA

 

DEPUTY CLERK

 

 

Case No. 2:18-CR-00010-TLN-4

)
)
)
) ORDER FOR RELEASE OF
) PERSON IN CUSTODY |
)
)
)

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release REGGIE PAJIMOLS, Case No. 2:18-CR-

00010-TLN-4, Charge Pretrial Release Violation, from custody subject to the conditions contained

in the attached “‘Notice to Defendant Being Released” and for the following reasons:

Bail Posted in the Sum of $

Y

Release on Personal Recognizance

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

(Other) Defendant to be released at 9:00 am to 5/29/2019

Pretrial Services. All previously imposed conditions, including modifications,

of Pretrial Release remain in full force and effect.

This release order is not effective until the date defendant has signed and understands the

attached “Notice.to Defendant Being Released”.

4). 2
Issued at Sacramento, CA on _May 28, 2019-“at . S oe pm..

a €
a mn
ee

\
si By ij} { ™
Sf Déborah Barnes

United States Magistrate Judge
